Opinion'by
Gawthrop, J.,
This was a suit in assumpsit to recover the purchase price of electrical fixtures sold and delivered to defendant and installed in his house in the City of Philadelphia. The defense was that defendant had no dealings with plaintiff and that the fixtures were sold and delivered by plaintiff to one H. VanBuren, Jr., an electrical contractor, who installed the same in defendant’s house under an agreement so to do. Upon this issue the court below, trying without a jury, found for defendant'. The complaints set up in the assignments of error are: 1, that the trial judge refused to find the facts in accord*261anee with plaintiff’s requests; 2, the refusal to enter judgment for plaintiff n. o. y. The answer to both propositions is that the issue was purely one of fact, and that a careful examination of the evidence discloses that it was sufficient to sustain a decision for defendant. “Findings of fact by the court1 in a case tried without a jury when based upon sufficient evidence have the force of the verdict of the jury, and will not he reversed by the appellate court in the absence of manifest error”: Fleer v. Reagan, 24 Pa. Superior Ct. 170.
The assignments of error are overruled, and the judgment is affirmed.